Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered June 13, 2002, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various comments made by the prosecutor during her opening statement and summation, for the most part, are unpreserved for appellate review (see People v Vachet, 4 AD3d 492 [2004]; People v Shelton, 307 AD2d 370, 372 [2003], affd 1 NY3d 614, 615 [2004]). In any event, the comments constituted fair comment on the evidence presented or were responsive to the defense counsel’s summation (see People v Shelton, supra; People v Mejias, 296 AD2d 583, 584 [2002]; People v Rodrigues, 258 AD2d 482 [1999]; People v Ferrer, 245 AD2d 569, 570 [1997]).
The defendant’s contentions, raised in his supplemental pro se brief, that his trial counsel was ineffective, are largely unreviewable, as they rest upon matter dehors the record (see People v Martin, 271 AD2d 459 [2000]; People v Boyd, 244 AD2d 497 [1997]; People v Lebrun, 234 AD2d 392, 393 [1996]). The claim is otherwise without merit as the record establishes that trial counsel rendered meaningful representation to the defendant (see People v Baldi, 54 NY2d 137, 147 [1981]; People v Martin, supra at 460; People v Badia, 159 AD2d 577 [1990]). Ritter, J.P., S. Miller, Goldstein and Fisher, JJ., concur.